—Appeal by the People from an order of the Supreme Court, Queens County (Dunlop, J.), dated May 5, 1999, which set aside the verdict insofar as it found the defendant guilty of burglary in the second degree under the first count of the indictment, and dismissed that count of the indictment.
Ordered that the order is affirmed.
For the reasons stated in People v Lowe (284 AD2d 413 [decided herewith]), we agree with the Supreme Court that the People failed to adduce legally sufficient evidence of the defendant’s guilt of burglary in the second degree (see, Penal Law § 140.25 [2]). Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.